Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/2017/16206367.1, filed on 12/22/2017.
Claims 2-9, 12-14, and 16-17 are currently pending in this patent application.
In response to a previous Office action, a Notice of Allowability Office action (mailed on 09/01/2021), Applicants filed a response with RCE and an amendment on 11/19/2021, amending claims 2-7, and 16-17, and canceling claims 10-11 and 15 is acknowledged. 
Claim(s) 14 remain withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03. 
The Examiner is also acknowledging the filing of a Terminal Disclaimed (TD) on 08/24/2021 in order to overcome the Double Patenting Rejection against US copending Application No. 16/312,196 (USPGPUB 20190230958), and the TD has been approved.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered. 
Claims 2-9, 12-13, 16 and 17 are present for examination.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sandra A. Sciascia-Zirger, applicants’ representative on 03/02/2022. 

Election/Restriction
Claims 2-9, 12-13, 16 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14 is  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 07/13/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and III (claims 2-9, 12-13, 14 and 16-17) as set forth in the Office action mailed on 07/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
14. (Currently Amended). A method comprising combining thewith an animal feed, wherein the protease variant of claim 2 improves digestibility of the animal feed.

Allowable Subject Matter
	Claims 2-9, 12-14 and 16-17 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a protease variant comprising an amino acid sequence which is at least 90% identical to SEQ ID NO:1 or a fragment, or shuffled variant thereof maintaining proteolytic activity, which protease variant has at least one or more amino acid substitutions, wherein at least one amino acid substitution occurs at the residue position of SEQ ID NO: 1 corresponding to A517 of SEQ ID NO:4, wherein the protease variant has increased thermostability compared to wild type Kumamolisin Alicyclobacillus sendaiensis (AS). The prior art does not teach a protease variant comprising an amino acid sequence which is at least 90% identical to SEQ ID NO:1 or a fragment, or shuffled variant thereof maintaining proteolytic activity, which protease variant has at least one or more amino acid substitutions, wherein at least one amino acid substitution occurs at the residue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656